FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 30, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF ANNOUNCES 1st QUARTER RESULTS WITH A GROWTH OF 5.3% IN REVENUE AND NET INCOME OF R$ 153 MILLION The Company has now been assigned an investment grade rating by all three leading rating agencies BRF ended the first quarter 2012 reporting net sales of R$ 6.3 billion, a year-on-year increase of 5.3%. Quarterly gross profits were R$ 1.3 billion, a decline of 13%, primarily reflecting the challenges of the overseas market which saw a significant decline in prices. Net income in the quarter was R$ 153.2 million while EBITDA reached R$ 532 million, correspondiong to a margin of 8.4%, compared with R$ 816 million in the preceding year, same quarter, and a margin of 13.6%. The Company’s results reflected the challenging scenario in the export market, as had already been observed in the fourth quarter of 2011. Some key markets such as Japan and the Middle East continued to suffer from a process of adjustment and running down of levels of inventory and merchandise flows. Export revenues in the quarter were R$ 2.4 billion, practically unchanged as compared with the same quarter last year. Conversely, the Company reported a good performance in sales to the domestic/retail market amounting to R$ 3 billion, a growth of 11%, in spite of below-forecast consumption in the Brazilian retail sector overall. Similarly, the food service segment reported a good perfomance posting an increase in net sales of 10.4%. During the period, the Company launched 11 products between in natura and processed lines for the major global networks, a savory snacks platform, a grill line and rotisserie products. The Company also achieved an investment grade risk rating classification from all three principal world rating agencies. In their assessment, the agencies emphasized competitive advantages such as brand, distribution, corporate governance and financial soundness, among others. Between the months of March and April, Standard & Poor´s and Moody´s assigned an investment grade rating to the Company while Fitch Ratings reiterated its rating first issued a year ago. 1ST QUARTER 2012 NUMBERS R$ million 1Q12 1Q11 Change % Net Sales 6,337 6,020 5% Domestic Market 3,919 3,592 9% Exports 2,418 2,428 (0) Gross Profit 1,343 1,546 (13) Gross Margin 21.2% 25.7% -450 bps EBIT 268 525 (49) Net Income 153 383 (60) Net Margin 2.4% 6.4% -400 bps EBITDA 532 816 (35%) EBITDA Margin 8.4% 13.6% -520 bps Earnings per Share (1) 0.18 0.44 (60) Consolidated Earnings per Share (in R$), excluding treasury stock São Paulo, April 27, 2012 Leopoldo Viriato Saboya Chief Financial, Administration and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 30, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
